 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNative Textiles and Communications Workers ofAmerica, Local 1127. Case 3-CA 8442October 24, 1979DECISION AND ORDERBy CHAIRMAN FANNING ANI) MI;MBIRS JENKINSANI) TRUES)AI.LOn November 24, 1978, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge found that whetheror not Respondent refused to bargain with the Unionin violation of Section 8(a)(5) and (I) of the Act byrefusing to meet and bargain with Florence Fontaineas a designated representative of the Union should bedeferred to the parties' agreed-upon arbitration pro-cedures pursuant to the Board's decisions in CollyerInsulated Wire, A Gulf and Western Systems Co., 192NLRB 837 (1971), and Roy Robinson, Inc. d/b/a RoyRobinson Chevrolet, 228 NLRB 828 (1977). We dis-agree.Florence Fontaine served as the Union's "area rep-resentative" in Respondent's dry finishing depart-ment, where she was employed from the fall of 1976through March 13, 1978, when she was discharged,allegedly for altering production records to increaseher pay. There is evidence that an area representativewas responsible for appointing stewards, supervisingthe handling of grievances in her area through thefirst two steps, and serving as one of the four mem-bers of the Union's committee at the third step of thegrievance procedure. An exchange of correspondencebetween Respondent and the Union, described below,followed Fontaine's discharge.On March 15, the Union notified Respondent thatFontaine would be on its committee for a third-stepgrievance conference scheduled for March 20. Addi-tionally, the Union advised Respondent that Fon-taine would remain as area representative pendingthe final outcome of the grievance concerning her dis-charge, and Respondent should continue to contactFontaine to set up second-step grievance reviews. Re-spondent agreed to permit Fontaine to attend theMarch 20 grievance conference pending its final de-termination of the matter. Subsquently, on March 22,Respondent advised the Union that Fontaine was nolonger an employee, and, therefore, according to arti-cle 25.01' of the parties' collective-bargaining agree-ment, Fontaine could not act as an area representa-tive or carry out the duties of an area representative.On March 27, Union President H. D. Rhodeswrote Respondent that the Union's executive boardhad appointed Fontaine "special assistant" to theunion president and that this assignment was in addi-tion to her being an area representative. Rhodes fur-ther advised Respondent that he had assigned Fon-taine to handle "complaints and grievances" in thefinishing department and he expected Respondent, inaccordance with articles 1, 23,2and 25 of the parties'agreement, to allow Fontaine reasonable access to thepremises, and to "deal with her on grievance mattersand other appropriate Union-management relationswithin the scope of her assigned jurisdiction." (Em-phasis supplied.) On April 6, Respondent replied thatit would "decline to deal with Ms. Fontaine in thecapacity outlined in [the Union's] letter" on thegrounds that Fontaine could not continue as area rep-resentative since she was no longer an employee andthe assignment given Fontaine was an attempt to cir-cumvent the parties' agreement.On April 10, the Union requested that a third-stepgrievance meeting, scheduled for April 17, be held ata location off Respondent's premises if Respondentwould refuse to allow Fontaine access to the premisesas a member of the Union's grievance committee. Inthe event Respondent would not meet with a unioncommittee including Fontaine, the Union advised itwould meet with Respondent "under protest." Re-spondent replied on April 17 that it would not agreeto the inclusion of Fontaine on the Union's grievancecommittee for meetings on or off Respondent's prem-ises.Since Respondent has refused to meet with Fon-taine, the Union has processed grievances in her areawithout an area representative, but Fontaine has con-Art. 25 in the parties' collective-bargaining agreement contains the fol-lowing provisions:25.01 Employees of the Company constituting the Executive Boardshall include a Vice-President Textiles and three (3) textile section arearepresentatives. Stewards, not to exceed one (1) in any department forany working shift, shall he appointed by the area representatives andnotice of such appointment shall be provided to the Company.25.02 Properly accredited officials of the Union shall have access, atall reasonable times and upon notice, to the premises of the Companyprovided subject access does not interfere with the normal flow of busi-ness.25.03 The Company agrees to pay for earnings lost as a result ofnegotiations for those employees who are members of the Union Bar-gaining Committee not to exceed six (6).Art. I contains a recognition clause and a description of the bargainingunit. Art. 23 contains the grievance procedure and is set forth in the Admin-istrative .aw Judge's Decision attached hereto.246 NLRB No. 38228 NATIVE TEXTILEStinued to write the grievance appeals for that area. Atthe time of the hearing herein, a grievance concerningFontaine's discharge was before an aribtrator and theparties were selecting a date for an arbitration hear-ing on another grievance concerning Respondent's"refusal to allow Fontaine access to Company prem-ises and its refusal to meet with Fontaine for griev-ance reviews."The only specified duty of an area representative inthe parties' agreement is found in article 25.01 whichprovides in part that stewards shall be appointed byarea representatives. However, we are not concernedhere with appointments of stewards. In view of theparties' correspondence, we are concerned here withthe Union's designation of Fontaine as its representa-tive for processing grievances in the finishing depart-ment and Respondent's refusal to meet and bargainwith Fontaine for that purpose. This is aptly revealedby Respondent's letter to the Union on May 4 whichstated in part:We do not however, agree to meet with Ms.Fontaine, either on or off Company premises/lbrthe adjudication of Native Textile employees'grievances. [Emphasis supplied.]Significantly, article 25 does not specify the repre-sentatives which the Union must use in processinggrievances under article 23. Additionally, article 23provides that the first-step grievance conference willinclude not more than "two (2) Union representa-tives" and the third-step grievance conference will in-clude not more than "four representatives from eachside," but again it does not specify the representativesthe Union must select nor does it require that any ofsaid representatives must be employees of Respon-dent.The right of employees to designate and to be rep-resented by representatives of their own choosing is abasic statutory policy set forth in Section 7 of the Actand a fundamental right guaranteed employees bySection 7 of the Act. When it is alleged, as here, thatan employer is refusing to recognize a designated rep-resentative of its employees, especially for a matter ofsuch obvious importance to employees as processinggrievances, it is not simply a matter of contract inter-pretation but rather an alleged interference with abasic statutory right of employees that this Board isentrusted with protecting. Accordingly, it is not amatter to be deferred to arbitration, but rather onewhich requires the Board to invoke its jurisdictionand exercise its expertise.3 We find, therefore, that theAdministrative Law Judge erred in recommendingthe issues here be deferred to arbitration and the com-AMF Incorporated-Union Machinen Division. 219 NRB 903. 912(1975); cf. Sr Joseph's Hospital(Our Lady of Proidence tIni), 233 NI.RB 53(1977).plaint be dismissed. We turn now to the merits of theissues.While Respondent may arguably contend that arti-cle 25.01, if enforceable,4sanctions its refusal to rec-ognize an area representative who was no longer anemployee, articles 23 and 25 do not amount to a clearand unmistakable waiver of the Union's right to des-ignate whomever it desires as its representatives forprocessing grievances. The contract does not specifywhich representatives the Union had to use in pro-cessing grievances. In practice, the Union's represent-ative had included not only employees designated asarea representatives but also the Union's presidentand secretary, neither of whom was employed by Re-spondent. We conclude that the Union's past practiceof utilizing employee area representatives in the pro-cessing provided no defense for Respondent's refusalto recognize Fontaine, as past practice conferred onRespondent no "prescriptive" right to require thatpractice to continue. Harley Davidson Motor Co., Inc.,AMF, 214 NLRB 433, 439 (1974).We likewise find no merit in Respondent's conten-tion that the alleged circumstances of Fontaine's ter-mination justified its refusal to recognize and meetwith Fontaine in processing grievances. There is nopersuasive evidence that Fontaine's presence wouldhave resulted in such "ill will, usually personal, orconflict of interest, as to make good faith bargainingimpractical."' To the contrary, Respondent agreed toFontaine's presence at the March 20 grievance con-ference following her termination and offered no evi-dence that her presence caused any interference withthat conference. Furthermore, in its correspondencewith the Union, Respondent never stated that it wasrefusing to meet with Fontaine because her presencewould make good-faith bargaining impractical, butrather Respondent repeatedly based its refusal simplyon the ground that Fontaine was no longer an em-ployee. No evidence of possible disruption has beenoffered.6For the foregoing reasons, we find Respondent'sdefenses without merit and that its refusal on andafter March 22, 1978, to meet and bargain with Flor-ence Fontaine as the Union's designated representa-tive for processing grievances was violative of Section8(a)(5) and (1) of the Act.' Inasmuch as we find that art. 25.01 does not amount to a clear andunmistakable waiver of the Union's nght to designate its representatives forprocessing grievances. we deem it unnecessary to decide whether or not sucha clause would be repugnant to the purposes of the Act and. therefore.unenforceable (Contrary to the Administrative Law Judge. we do not findthat the General (Counsel's contention on this matter "broadens the scope ofthe complaint allegation so as to change the entire nature of the case," butrather we view it as an alternative contention which is unnecessary to decidefor the reasons stated herein.'See General Electric Compuarun N .R.B.. 412 F2d 512. 517 (2d Cir.1969)' KDEt'N Broadcastrng Compan, a wholly owned subsidian f ,'Vorrh A meri-can Broadcasting ('onpam,. 225 NLRB 25. 35 (1976)229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCON(CLUSIONS OF LAW1. Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By refusing on or about March 22, 1978, andcontinuing to date, to meet and bargain with Flor-ence Fontaine as the Union's designated representa-tive for processing grievances, Respondent has vio-lated Section 8(a)(5) and (1) of the Act.4. The appropriate bargaining unit is:All full-time and regular part-time productionand maintenance employees, including truckdrivers, employed by the Respondent at its GlenFalls plant, excluding officers, office and plantclerical employees, sales and time study employ-ees, watchmen, professional employees, execu-tives, foremen and all other supervisory employ-ees as defined in the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in andis engaging in certain unfair labor practices, we shallorder it to cease and desist therefrom and to takecertain affirmative action designed to effectuate thepolicies of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Na-tive Textiles, Glen Falls, New York, its officers,agents, successors, and assigns, shall:i. Cease and desist from:(a) Refusing to bargain with CommunicationsWorkers of America, Local 1127, by refusing to meetand bargain with the Union's designated representa-tives, including Florence Fontaine, for processinggrievances.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Meet and bargain, upon request of the above-named Union, with the Union's designated represen-tatives, including Florence Fontaine, for processinggrievances.(b) Post at its Glen Falls, New York, premises cop-ies of the attached notice marked "Appendix."7Cop-ies of said notice, on forms provided by the RegionalDirector for Region 3, after being duly signed by arepresentative of Respondent, shall be posted by Re-spondent immediately upon receipt thereof, and shallbe maintained by Respondent for 60 days thereafterin conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.I In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARD)An Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Communications Workers of America, Lo-cal 1127, by refusing to meet and bargain withthe Union's designated representatives, includingFlorence Fontaine, fbr processing grievances inthe appropriate collective-bargaining unit setforth below. The appropriate unit is:All full-time and regular part-time productionand maintenance employees, including truckdrivers, employed by the Employer at its GlenFalls plant, excluding officers, office and plantclerical employees, sales and time study em-ployees, watchmen, professional employees,executives, foremen and all other supervisoryemployees as defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the Act.WE WILL meet and bargain, upon request,with the Union's designated representatives, in-cluding Florence Fontaine, for processing griev-ances.NATIVE TEXTILESDECISIONSlATEMEN-I OF IHE CASETHOMAS A. Ricci, Administrative Law Judge: A hearingin this proceeding was held on October 4, 1978, in Albany,New York, on complaint of the General Counsel againstNative Textiles, herein called Respondent or the Company.230 NATIVE TEXrlLESThe complaint issued on May 25, 1978, on a charge filed onApril 11. 1978, by Communications Workers of America.Local 1127. herein called the Union. The sole issue pre-sented is whether Respondent violated Section 8(a)(5) ofthe National Labor Relations Act, as amended, because itrefused to deal with one particular individual-FlorenceFontaine--as representative of the Union. Briefs were filedby the General Counsel and Respondent.Upon the entire record and from my observation of thewitnesses, I make the following:FINDIN(iS ()F FA( I1. TilE: RtSINUSS OF REISPONI)tNTNative Textiles, a New York State corporation, in itsplant at Glens Falls, New York, is engaged in the manufac-ture, sale, and distribution of textile products. During thepast year at this location it manufactured, sold, and distrib-uted products valued in excess of $50,000, of which prod-ucts valued in excess of $50,000 were shipped from thatlocation directly to out-of-state locations. I find that Re-spondent is engaged in commerce within the meaning of theAct.Foreman within forty-eight (48) hours after the confer-ence has been held.Step 2--If the grievance is unresolved after Step I, itwill be reduced to writing and, within five (5) daysafter receiving the Foreman's Step I reply, shall bepresented to the Industrial Relations Manager. Thewritten grievance shall include the Article of the Con-tract allegedly violated. A conference will be heldwithin five (5) days of the presentation of the grievanceto the Industrial Relations Manager within five (5)days after the Step 2 conference.Step 3--lf the grievance is unresolved after Step 2,the Union may, within seven (7) days after the Step 2answer, request a conference with the Plant Manager.Such conference is to be held within five (5) days. Suchconference will include no more than for representa-tives for each side. The grievance will be answered bythe Plant Manager within five 5) days after the Step 3conference.Step 4 If the grievance is unresolved after Step 3.the matter will be referred to a representative of theInternational Union. If within sixty (60) days followingthe Plant Manager's disposition the matter is unre-solved the grievance may be submitted for arbitration.* *II. THE LABOR ORGANIZATION INV()IVlVEDI find that Communications Workers of America, Local1127, is a labor organization within the meaning of Section2(5) of the Act.III. THE ALLEGED) UNFAIR LABOR PRA(CI(I A. Motion To DeferAll the relevant facts are simple and undisputed: indeed.the record consists almost entirely of agreed-upon docu-ments received as exhibits and stipulated statements ofwhat happened. For some years, under successive collec-tive-bargaining agreements, the Union has represented Re-spondent's employees who work in three departments (alsocalled areas):-knitting, dyeing and finishing, and finishingand cutting. The last contract, negotiated by the partiesduring fall 1976 and still in effect in spring 1978, containsthe following provisions:23. GRIEVANCE PROCEDURE ANDARBITRATION23.01-Should any difference or grievance arise be-tween the COMPANY and the UNION or any em-ployee in regard to wages, hours, working conditions.discipline or other matters in connection with enforce-ment of the AGREEMENT or its interpretation, anyone or all of the following procedures shall be resortedto by the parties as a means of adjusting the dispute:Step I Within thirty (30) days following the al-leged violation of this AGREEMENT the Union willrequest a conference with the appropriate Foreman.Such conference is to be held within twenty-four (24)hours and will include not more than two (2) Unionrepresentatives. The grievance will be answered by the*23.02(b) The arbitrator's findings, decisions. andawards shall be final, binding, and conclusive onboth of the parties hereto; however, the arbitratorshall have no power to add to, subtract from, alter,or modify the terms of this agreement.(d) Employees will not suffer loss of pay for rea-sonable time spent in processing of grievances asoutlined herein..*25.01 Employees of the Company constituting theExecutive Board shall include a Vice-President--Tex-tiles and three (3) textile section area representatives.Stewards, not to exceed one () in any department forany working shift, shall be appointed by the area rep-resentatives and notice of such appointment shall beprovided to the Company.During February 1978 and thereafter Florence Fontaine,an employee in the finishing and cutting department, wasthe regularly selected area representative in her area, and assuch she carried on the duties normally attached to heroffice appointed stewards, looked after the drafting ofgrievances, handled them in the first two steps inside theplant, and sat in as one of several union representatives inthe third stage. She was discharged on March 13 on theground, as asserted by the Company, that she had falselyaltered certain production documents. Although no longeran employee Fontaine continued to contact the employeesin her department and to assist them in preparing and filinggrievances. Two days after her discharge the Union wroteto the Company. saying that she would remain area repre-231 DECISIONS OF NATIONAl. LABOR RELATIONS BOARDsentative and continue to sit in on the grievance meetingswith the Company at all steps. On March 22 the Companyresponded, saying that as Fontaine was not an employeeshe could not, as provided by the contract, meet with theEmployer on that basis, and that Respondent would refuseto deal with her. Upon receipt of this letter Fontaine wasappointed "special assistant" to the president of the Local.and again on March 27 the Union informed the Companyof this new step and demanded that she be permitted to acton its behalf in the processing of grievances as she had donebefore, for the finishing and cleaning department. AgainRespondent refused to deal with Fontaine in that capacity,calling the demarche "an attempt to circumvent the provi-sion of our labor agreement." There followed other corre-spondence between the parties in like vein, each side hold-ing firm to its respective position set out above.While all this was going on a grievance was filed over herdischarge: it went to arbitration under the contract, andthat matter was still pending at the time of the hearing inthis case.B. The Issue PresentedThe complaint is ambiguously phrased, but it does speakof Respondent's refusal to meet with Fontaine, chosen bythe Union as one of its agents, being a violation of Section8(a)(5) refusal to bargain as required by the statute. Ithink that, and only that, is all this case is about. Respon-dent advances two distinct defense contentions. One is thatit had a right to refuse to permit Fontaine to act as arearepresentative and union spokesman in grievances becausethe contract as provided. The Union having asked for para-graph 25 in the collective-bargaining agreement makingemployee status a requisite for eligibility to area represent-ative status, the Employer having agreed to that procedurefor amicable and peaceful implementation of the contract -in fact having even agreed to pay the employees who mightbe chosen to that union role, how could the Union com-plain-the argument goes-if the Employer asks it to liveup to its own contract?' The second position is that thisentire proceeding before the Board should be deferred toagreed-upon contract arbitration procedures, pursuant tothe principle established by the Board in Collyer InsulationWire, 192 NLRB 837 (1971).I think that Respondent is correct on both grounds. Ishall therefore recommend dismissal of the complaint onthe basis of Collyer, supra. See also, for supporting material,William E. Arnold Co. v. Carpenters District Council ofJacksonville and Vicinity, 417 U.S. 12 (1974).C. AnalysisThat the "dispute" which "arose" "between the Com-pany and the Union," turns upon "interpretation" of theircontract could not be clearer. The words in quotation areall from the contract. The contract speaks of area represen-tatives as being employees. Fontaine was not an employeeI Respondent's manager of industrial relations testified without contradic-tion that the entire concept of area representatives participating in the griev-ance procedure was the Union's, and that the language now appearing inpar. 25 of the contract "was the Union's language."after her discharge. The functions the Union wanted her tocarry out even after changing her title to special assist-ant -remained exactly those of the finishing departmentarea representative.2When the contract says "employees ofthe Company ...shall [be] ...area area representatives,"does it mean one who is not an employee may not hold thatposition? If it does mean that the representative must be anemployee. is a discharged employee whose resultant griev-ance pursuant to the contract has not yet been resolvedwith finality deemed an "employee" for purposes of para-graph 25 until such time as the Company succeeds in win-ning the arbitration?' The arguing that continued in thesuccessive letters that were exchanged later between theparties phrases the dispute differently, but it never reallychanged.Deferral here is dictated by the Board's recent decision inRoy Robinson, Inc. d/b/a Roy Robinson Chevrolet, 228NLRB 828 (1977), where the Board deferred to arbitrationafter the employer had discontinued its body shop opera-tion without first discussing its decision with the establishedunion. Had there been no contract arrangement in exis-tence the act would have been a prima facie unfair laborpractice. The dispute between the parties there becamewhether the contract could be read as permitting such uni-lateral action. There, as here, the contract expressly pro-vided that all matters involving "interpretation" of the con-tract would go to binding arbitration. And there, as here,the dispute in fact involved such interpretation. The factthat the conduct under examination, in the absence of anycollective-bargaining agreement, could conceivably consti-tute an unfair labor practice was deemed no reason for de-parting from the Collyer rule. Repeatedly the Board and thecourts have held the fact that an act "arguably, may contra-vene both the collective agreement and our statute," doesnot require that the Board proceed with its case and ignorethe parties' arrangement to settle their dispute by arbitra-tion.In his written opposition to the deferral motion, and inhis post-hearing brief, the General Counsel broadens thescope of the complaint allegation so as to change the entirenature of the case. Now he argued that Respondent's of-fense was to have insisted or agreed?-that only employ-ees could represent the Union on the executive board, thatis, be area representative like Fontaine. That an employermay not, under the statute, limit the union's or its employ-ees' right to choose a spokesman without regard to the em-ployer's ideas is a principle of law that hardly needs cita-tion. But this is not what the complaint says. And it is notwhat the Union complained of in its charge. In fact, it ishardly what the Union would claim, what with paragraph2The Union's first demand, the letter dated March 15, could not beclearer: "Please be advised that Ms. F. Fontaine remains as Area Represent-ative." And after her title was changed, the Union's March 27 letter said thatshe would be "handling complaints and grievances in the Finishing Depart-ment." These are precisely the contract arrangement duties of the employeewho is chosen as area representative.Respondent won vindication of the discharge in two trinbunals. On April20, 1978, the Board's Regional Director refused to issue a complaint on theUnion's charge that Fontaine's dismissal was a violation of Sec. 8(aX3); theUnion's appeal from this decision to the General Counsel in Washington wasdenied. (Case 3 CA 8403.) On April 21 Fountaine filed a complaint with theNew York State Division of Human Rights, claiming that she had beendischarged because she is a lady. Respondent won that one too.232 NATIVE TEXTILES25 of the agreement being an arrangement it gave birth toand successfully sold to Respondent.I view this belated argument by the General Counsel asbut an attempt to eliminate from consideration the matterof contract interpretation, and thereby avoid the entireCollyer principle. In fact. in his belated insistence that thecontract in itself proves the unfair labor practice, the Gen-eral Counsel traps himself into the very area where theBoard has held that arbitration is appropriate. He says thatthe Union did not waive its right to choose area representa-tives who are not employees "in clear and unmistakablelanguage," and cites cases totally unrelated to this one. Butwhen the Board speaks of situations where "interpretation"of the contract is at issue and therefore lead to proper arbi-tration, all it is recognizing is that the contract is not writtenin clear and unmistakable language. This is the very heartof Coliver. The real meaning of the General Counsel's posi-tion now is that the contract clause requiring area represen-tatives to be employees is an unfair labor practice in itself.quite like a closed-shop provision might be. I suppose, un-der the Board's accepted procedures, the General Counselcould issue such a complaint even on the basis of the verylimited charge as filed. But this is not what was disputed orlitigated at the hearing. Certainl\ it is not what Respondentwas at any time given to understand it would have to de-tend against. If I have misconceived the true issue. or if Iam right on the record as made and the General Counselwishes to expand the complaint to add the broader unfairlabor practice allegation, he may move to reopen the recordand to resume the hearing so that the added question maybe fairly litigated. In that event the General Counsel, I ex-pect, would logically request that paragraph 25, or othercontract references to area representative employees. bestruck from the written agreement of the parties. A respon-dent charged with more wrongdoing than he is told of athearing is entitled to full opportunity to defend against thebroader allegation. In this case, of course, the Union toowould want to know in advance that the aim of the case isto remove from its contract that grievance procedure it sopainstakingly won from Respondent.[Recommended Order for dismissal omitted from publi-cation.]233